Filed 2/22/21 P. v. Ramos CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                   B300897

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. No. TA147985)
         v.

AUDIAS RAMOS,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Sean D. Coen, Judge. Affirmed as modified.

     Susan L. Ferguson, under appointment by the Court of
Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

                                        **********
       Defendant Audias Ramos was charged by information with
burglary (Pen. Code, § 459, count 1), assault with a deadly
weapon (§ 245, subd. (a)(1), count 2), criminal threats (§ 422,
subd. (a), count 3), and vandalism (§ 594, subd. (a), count 4). The
jury acquitted defendant of the criminal threats count and found
him guilty of the remaining counts. He was sentenced to an
aggregate term of five years in prison.
       The testimony at trial established that on January 18,
2019, defendant broke several of Jesus Beltran’s apartment
windows while Mr. Beltran was at work. Later that evening,
defendant returned to Mr. Beltran’s apartment, smashed the
front door open with a sledgehammer, and threatened
Mr. Beltran with the sledgehammer, which had a knife tied to
the handle. Defendant was not making sense; he was
complaining that someone was talking about him and laughing at
him. Defendant left after Mr. Beltran promised to “tell him to
shut up” even though no one was laughing or talking.
       We appointed appellate counsel to represent defendant.
Appointed counsel filed a brief pursuant to People v. Wende
(1979) 25 Cal.3d 436 (Wende) in which no issues were raised. The
brief included a declaration from counsel that she reviewed the
record and sent a letter to defendant explaining her evaluation of
the record. Counsel further declared that she advised defendant
of the right, under Wende, to submit a supplemental brief. No
supplemental brief was filed.
       We have examined the entire record, consisting of
two volumes of clerk’s transcripts and three volumes of reporter’s
transcripts, and are satisfied that appointed counsel fully
complied with her responsibilities and that no arguable appellate




                                2
issues exist. (People v. Kelly (2006) 40 Cal.4th 106; Wende, supra,
25 Cal.3d 436.)
      However, we note the abstract of judgment contains a
typographical error, erroneously designating defendant’s Penal
Code section 594 conviction as “criminal threats.” Defendant was
acquitted of the criminal threats count, and section 594 refers to
vandalism.
                          DISPOSITION
      The abstract of judgment is modified to correct the
reference to “criminal threats” and replace it with “vandalism.”
The superior court is ordered to correct the abstract of judgment
accordingly, and to send a certified copy to the Department of
Corrections and Rehabilitation. The judgment is otherwise
affirmed.

                        GRIMES, J.

      WE CONCUR:

                        BIGELOW, P. J.



                        STRATTON, J.




                                 3